Citation Nr: 1705875	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-29 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus and bilateral hearing loss.  

2.  Entitlement to service connection for an eye disability, to include blepharitis.


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from September 1994 to April 1995 and active duty from February 2003 to January 2004 and from November 2006 to March 2008.  He has additional periods of subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In January 2011 and August 2012, the Board remanded the claims for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Vertigo 

The Veteran contends that his vertigo is due to his third period of service, to include "[his] combat service in Afghanistan."  See May 2009 Statement from the Veteran.  Alternatively, he asserts that his vertigo is secondary to service-connected disabilities, to include bilateral hearing loss and tinnitus.  See id. 

In a December 2008 Post-Deployment Health Assessment, completed after separation from service in March 2008, the Veteran reported that he experienced "incoming round" during service, as well as "blast or explosion."  Service treatment records are otherwise negative as to complaints, treatments, or diagnoses relevant to vertigo.  

Post-service treatment records include a January 2009 diagnosis of vertigo and dizziness, as reflected in a January 2009 VA treatment note.  A September 2010 VA psychiatry treatment note reflects the Veteran's report of "dizziness." 

The Veteran underwent a VA examination for ear disease in April 2009.  The VA examiner noted the Veteran's report of "occasional dizziness."  No etiology opinion was provided at this time. 

In a November 2011 VA Contract Examination for ear disease, the examiner noted the Veteran's report that he was "around heavy fired rounds in Afghanistan and incoming rounds from th[e] noise exposure . . . ."  The Veteran further described symptoms of "dizziness and vertigo" at the time of the examination.  No etiology opinion as to vertigo was rendered at this time. 

In September 2016, the Veteran was afforded with a Disability Benefits Questionnaire (DBQ) examination for ear conditions.  The examiner diagnosed the Veteran with peripheral vestibular disorder and noted his report of "vertigo onset [in] 2008" with "intermittent episodes" since that time. 

In the accompanying October 2016 opinion, the DBQ examiner opined that the Veteran's vertigo was less likely as not related to tinnitus, noting that "there is no relation of tinnitus and vertigo" as both occur[red] separately, as reflected in the medical records.  However, the examiner failed to opine as to whether the claimed vertigo was aggravated by service-connected tinnitus.  Further, the examiner did not address direct service connection, to include consideration of the Veteran's competent report as to exposure to "heavy fired rounds" during service, see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), or address the relationship, if any, of vertigo to other service-connected disabilities, to include bilateral hearing loss.  In light of the noted deficiencies, the Board finds that a remand is necessary for an addendum opinion addressing the etiology of the Veteran's vertigo.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 



Eye Disability

The Veteran generally contends that his claimed eye condition symptoms began during service and continued since service.  Service treatment records contain an April 2003 complaint of the right eye and a diagnosis of pterygium of the right eye.  April 2004 Service Examination Report and November 2006 Pre-Deployment Assessment document normal findings relevant to the eyes.  In a December 2008 Post-Deployment Health Assessment, the Veteran reported symptoms of "watery, red eyes" and "dimming of vision, like the lights were going out," which the Veteran "felt were related to [his] deployment."    

During an October 2008 VA Eye examination report, the Veteran reported that he has been complaining of "red eyes and burning sensation since 1 year ago." 
The examiner diagnosed the Veteran with blepharitis and refractive error and remarked that [t]he loss of vision is caused by or a result of his refractive error and his symptoms by the blepharitis [is] not related to his military service."  

As noted, the Veteran's eye disability claim was remanded in August 2012.  In the remand, the Board directed the RO to provide the Veteran with an examination to determine whether any eye disability other than refractive error was related to service.  The examiner was specifically instructed to consider all of the Veteran's contentions, to include his report of "red eyes and burning sensation" since 2007, as noted by the October 2008 VA examiner.  

Following the August 2012 remand, the Veteran underwent a DBQ examination in September 2012.  The examiner provided diagnoses of mild blepharitis of both eyes, pinguecula of both eyes, and mild dry eye.  The examiner then noted the Veteran's report of "burning of the eyes and foreign body sensation almost all the time" and concluded that the Veteran's eye condition was less likely than not related to his service.  As rationale, the examiner remarked that "no evidence was found of complaints or treatment of blepharitis, pinguecula nor dry eye during service."  Also noted was an October 1994 eye evaluation containing a normal finding as to the external examination of the eyes.   However, the September 2012 examiner relied on absence of documented evidence in the service treatment records and failed to address the relevant treatment records, to specifically include the December 2008 Post-Deployment Health Assessment containing the Veteran's reported symptoms of "watery, red eyes" and "dimming of vision, like the lights were going out," as well as his competent report as to the "red eyes and burning sensation" since 2007 while on active duty.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In light of the deficiencies detailed above, this matter must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's eye condition to ensure compliance with the Board's previous remand.   See Stegall v. West, 11 Vet. App. 268 (1998); See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board notes that the Veteran has additional periods of service in the Army National Guard since separation from active duty in March 2008, but service treatment records from these additional periods of service are not yet associated with the claims file.  On remand, the RO should make all attempts deemed necessary to obtain the Veteran's National Guard records.  

As a final point, the claims file includes evidence written in Spanish with no accompanying certified English translation, specifically, what appears to medical documents from the Social Security Administration (SSA), received by VA in March 2013 (currently in the VBMS file).  On remand, the RO should take the opportunity to review the Veteran's claims file and translate these documents from Spanish into English in order to facilitate review of the record by the Board.  

While on remand, the RO should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repositories to obtain the Veteran's service treatment records associated with his service in the Army National Guard since March 2008 to the present day.  All records and/or responses received should be associated with the claims file.  

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3.  Review the claims file, and translate from Spanish into English the private medical records received by VA from the SSA in March 2013 and any other relevant Spanish documents of record.  

4.  Return the claims file, to include a copy of this remand, to the September 2016 VA examiner who administered the Veteran's ear examination, if available, for an addendum opinion addressing the etiology of the Veteran's claimed vertigo.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  
 
Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A)  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's vertigo had its onset in or is otherwise related to his period of active service from November 2006 to March 2008, to include from experiencing a blast from an incoming round during his deployment to Afghanistan (see a December 2008 Post-Deployment Health Assessment), as well as heavy in-service noise exposure.  In rendering his or her opinion, the examiner should consider the Veteran's competent observations of experiencing intermittent dizziness and/or vertigo since service.  
  
(B)  Notwithstanding the above, the examiner should also offer an opinion as to whether it is at least as likely as not that Veteran's vertigo was aggravated (worsened beyond the natural progression) by service-connected tinnitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to the extent possible.

(C)  Finally, the examiner should also offer an opinion as to whether it is at least as likely as not that Veteran's vertigo was caused or aggravated (worsened beyond the natural progression) by his other service-connected disabilities, to include bilateral hearing loss.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to the extent possible.

The rationale for all opinions offered should be provided.  

5.  Obtain a medical opinion addressing the etiology of the Veteran's claimed eye disability.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner.
 
Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:
(A) The examiner should identify all current eye disabilities other than refractive errors that have been present at any time since the claim (i.e. since May 2008). 

(B) The examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the current eye disability had its onset in or is otherwise related to his periods of active duty service, to include service from February 2003 to January 2004 and from November 2006 to March 2008. 

In offering the requested opinions, the examiner's attention is specifically directed to the Veteran's April 2003 diagnosis of pterygium of the right eye; his December 2008 Post-Deployment Health Assessment noting the Veteran's reported symptoms of "watery, red eyes" and "dimming of vision, like the lights were going out"; and the Veteran's report of experiencing "red eyes and burning sensation since 1 year ago" during the October 2008 VA eye examination report.  In rendering his or her opinion, the examiner should consider the Veteran's competent observations of experiencing such symptoms since service.  

A complete rationale should be given for all opinions and conclusions expressed.  

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.  
The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




